UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT

                         _____________________

                              No. 95-50007
                         _____________________

                           PAUL W. DOUGLASS,

                                                    Plaintiff-Appellant,

                                versus

               UNITED SERVICES AUTOMOBILE ASSOCIATION,

                                                     Defendant-Appellee.

_________________________________________________________________

           Appeal from the United States District Court
                 for the Western District of Texas
 ________________________________________________________________
                           March 28, 1996
Before POLITZ, Chief Judge, KING, GARWOOD, JOLLY, HIGGINBOTHAM,
DAVIS, JONES, SMITH, DUHÉ, WIENER, BARKSDALE, DeMOSS, BENAVIDES,
STEWART, PARKER, and DENNIS, Circuit Judges.*

RHESA HAWKINS BARKSDALE, Circuit Judge:

     We took this case en banc to reconsider our rule that, if a

party does not timely file objections with the district court to a

magistrate judge's report and recommendation, that party is barred

on appeal to this court, except upon grounds of plain error or

manifest injustice, from challenging the proposed findings of fact

accepted by the district court, provided the party was served by

the magistrate judge with notice of the consequences for the

failure   to   object.   On   the   other   hand,   under   this   rule,   a


*
     Judge Emilio M. Garza recused himself and did not participate
in this decision.
magistrate   judge's    unobjected-to   proposed   legal   conclusions

accepted by the district court have not been subjected to this

limited review.

     The critical issue in this pro se appeal by Paul W. Douglass

from a summary judgment is our standard of review, in that Douglass

did not file objections to the magistrate judge's report and

recommendation, which the district court accepted.          The panel

concluded that our court's rule required de novo review of the

issues of law presented, even though, in essence, those issues are

being raised on appeal for the first time.         Douglass v. United

Services Automobile Ass'n, 65 F.3d 452, reh'g granted, 70 F.3d 335

(5th Cir. 1995).       The panel recommended rehearing en banc to

reconsider our rule.1

     Today, pursuant to our supervisory rule-making power, we

revise our rule in two significant, and one minor, respects.       We

hold that failure to object timely to a magistrate judge's report

and recommendation bars a party, except upon grounds of plain error

(our former rule's inclusion in this part of the rule of "or

manifest injustice", if that was an alternative basis for limited

review, has been deleted), from attacking on appeal not only the

proposed factual findings (as under the former rule), but also the

proposed legal conclusions, accepted (the term "or adopted" used in



1
     The case was reheard without supplemental briefing or oral
argument.

                                - 2 -
our former rule is redundant and, as a minor change, has been

deleted) by the district court, provided that the party has been

served with notice that such consequences will result from a

failure   to   object   ("appellate    forfeiture   rule   for   accepted

unobjected-to proposed findings and conclusions").

     Douglass challenges the summary judgment dismissing his age

discrimination claims against his former employer, United Services

Automobile Association (USAA).        Because the appellate forfeiture

warning he received from the magistrate judge was under the former,

rather than our new, rule, we must apply the former rule to him.

In any event, we AFFIRM.

                                  I.

     Douglass, born in 1927, and employed by USAA in February 1980

as a programmer, was placed on probation in December 1991. Shortly

thereafter, in February 1992, he was removed from his position and

placed in a holding unit, where USAA employees who had been removed

from positions for which they were unqualified were given an

opportunity to try to find another position within the company.

While in the holding unit, Douglass was offered a position as an

automated data processing technician, which he accepted that March.

As a result of the change in positions, Douglass' pay was reduced

almost 11%.




                                 - 3 -
       In    July   1993,    Douglass   filed   this      action   against    USAA,

claiming that it discriminated against him because of his age when

it removed him from his programmer position and forced him to

accept       another   position   with     reduced     salary      and   benefits.2

Douglass alleged that, in 1990, he began receiving poor work

evaluations and was excluded from beneficial work assignments

because of his age.

       Pursuant, among other things, to 28 U.S.C. § 636(b)(1), the

action was referred to a magistrate judge.                USAA moved for summary

judgment, maintaining that Douglass was removed from his position

because of poor work performance, not age.                   USAA supported the

motion with affidavits from Douglass' supervisors and personnel

records documenting the deficiencies in his performance and the

reasons for his removal from the programmer position.                        To his

unsworn response, Douglass attached a copy of an affidavit that he

had submitted to the Equal Employment Opportunity Commission, in

which he expressed his subjective belief that he had been subjected

to age discrimination.         And, in his response, Douglass stated that

records necessary to prove his claim were not available to him, and

that    he    lacked   the    financial     means    to    purchase      copies   of

depositions that would assist the court in its ruling.                   USAA filed


2
     Douglass' brief states incorrectly that he asserted a claim
under the Consolidated Omnibus Budget Reconciliation Act (COBRA).
His complaint, however, alleged only violations of the Age
Discrimination in Employment Act. In any event, he does not press
a COBRA claim.

                                        - 4 -
a reply, attaching deposition excerpts and additional affidavits in

support of its claim that Douglass was removed from his position

because of his performance, not age.

      In a September 21, 1994, order, the magistrate judge stated

that Douglass' response was deficient, but that he should be given

another opportunity to provide summary judgment evidence.                     The

order explained, in great detail, summary judgment procedure and

Douglass' burden in responding to USAA's motion.                    Douglass was

given until October 14 to respond.                   In addition, because of

Douglass' pro se status and indigence, the magistrate judge ordered

USAA to produce copies of all depositions to the court for in

camera inspection, in order to determine whether there was any

summary      judgment    evidence    to    support    Douglass'     claim.3    On

September 27, Douglass moved for a continuance, stating that he had

moved   to    another     state,    and    wanted    to   retain   an   attorney.4

Douglass did not respond further to the summary judgment motion.

      On October 27, the magistrate judge, pursuant to 28 U.S.C. §

636(b)(1)(B), recommended that summary judgment be granted USAA.

The   magistrate        judge   noted     that   Douglass    had   offered    only



3
     Because the order provided that the depositions would be
returned to USAA after the magistrate judge's inspection, they are
not in the record.     But, as noted, USAA submitted deposition
excerpts with its reply to Douglass' response to the summary
judgment motion.
4
     The record does not contain a ruling on Douglass' continuance
request.

                                        - 5 -
conjecture, conclusions and opinions unsupported by fact-specific

summary judgment evidence, and had, therefore, failed to raise a

material fact issue in response to USAA's evidence that he was

removed from his programmer position because of performance, not

age.

       Pursuant to our former rule, the magistrate judge warned at

the conclusion of his report and recommendation that "any failure

to file written objections to the proposed findings, conclusions

and recommendation ... within 10 days after being served with a

copy shall bar the aggrieved party from appealing the factual

findings of the Magistrate Judge that are accepted or adopted by

the District Court, except upon grounds of plain error or manifest

injustice". Nevertheless, Douglass did not object. Pursuant to 28

U.S.C. § 636(b)(1), the district court accepted the report and

recommendation and awarded judgment to USAA, noting that it need

not conduct a de novo review of the report and recommendation

because no party had objected.

                                  II.

       Douglass contends that the district court erred by granting

summary judgment for USAA, asserting that his age was one of the

reasons for his demotion. For starters, the parties disagree as to

our standard of review.    Douglass maintains that, as usual, the

summary judgment should be reviewed de novo.   USAA counters that,

consistent with the warning in the magistrate judge's report and


                                 - 6 -
recommendation, and because Douglass failed to object, he is

precluded from challenging any factual findings by the magistrate

judge that were accepted or adopted by the district court, absent

plain error or manifest injustice.          We turn first to our standard

of review.

                                       A.

      The standard of review analysis focuses on the two major parts

of   our   rule   that   we   change    today:   (1)   applying   the   same

consequences on appeal for a failure to object to a magistrate

judge's proposed legal conclusions accepted by the district court

as we do to the accepted unobjected-to proposed findings of fact;

and (2) having "plain error", rather than "plain error or manifest

injustice", as the only exception to our not reviewing the accepted

unobjected-to proposed findings and conclusions.

      These two changes overlap to a great degree, because they both

concern concepts of "waiver" and "forfeiture".            For example, as

hereinafter developed, if the failure to object to the magistrate

judge's report and recommendation is considered a waiver, then

there are few, if any, exceptions, not even for plain error, to not

reviewing issues raised for the first time on appeal concerning the

unobjected-to proposed findings and conclusions accepted by the

district court.     But, if such failure to object is considered a

forfeiture, as it is by our court, then there is a limited

exception to not reviewing such issues raised on appeal for the

first time; the question becomes how limited that exception should

                                   - 7 -
be.

      Even though the rule, and the exception to the rule, often

touch on the same questions and concerns, such as satisfying the

"interests of justice", Thomas v. Arn, 474 U.S. 140, 155 (1985),

they are analyzed separately here; the resulting duplication is

more than justified in avoiding the confusion, and complexity, that

ensues in approaching the two changes as one.

      Before addressing the more narrow question of the standard of

review for a summary judgment, when objections are not made to a

magistrate judge's report and recommendation, we examine, for such

failure, our court's appellate forfeiture rule in general in this

context.    There is a six-five split between the circuits as to the

consequences for a failure to so object.      (Apparently, the only

circuit that has not adopted a rule is that for the District of

Columbia.   See Powell v. United States Bureau of Prisons, 927 F.2d
1239, 1247-48 (D.C. Cir. 1991) (Sentelle, J., dissenting).)   Under

our former rule, we tented in the more lenient (minority) camp; we

remain there under our new rule.

      Our leniency was reflected in large part by our former rule

not applying the same harsh consequences to unobjected-to proposed

legal conclusions accepted by the district court as we did to

accepted unobjected-to proposed findings of fact.     This anomaly,

which caused a great waste of judicial resources, not to mention

inefficiency and added expense, and which was totally at odds with


                                - 8 -
the forfeiture/plain error rule applicable in other settings, such

as   a    failure   to   object   in   open    court,   grew   more   and   more

troublesome in light of the vastly expanded use of magistrate

judges for conducting proceedings and preparing a report and

recommendation for matters such as summary judgment motions (as in

issue here), motions to suppress evidence in criminal cases,

applications for post-trial relief by persons convicted of criminal

offenses, and challenges by prisoners to conditions of confinement.

See 28 U.S.C. § 636(b)(1); Rule 8(b) of the Rules Governing Section

2254 Cases in the United States District Courts and of the Rules

Governing Section 2255 Proceedings in the United States District

Courts.5      This expanded use, and the ever-increasing need for

5
         28 U.S.C. § 636(b)(1) provides:

                   (b)(1) Notwithstanding any provision of
              law to the contrary --

                          (A) a judge may designate a
                    magistrate to hear and determine any
                    pretrial matter pending before the
                    court,     except   a   motion   for
                    injunctive relief, for judgment on
                    the pleadings, for summary judgment,
                    to dismiss or quash an indictment or
                    information made by the defendant,
                    to suppress evidence in a criminal
                    case, to dismiss or to permit
                    maintenance of a class action, to
                    dismiss for failure to state a claim
                    upon which relief can be granted,
                    and to involuntarily dismiss an
                    action.     A judge of the court may
                    reconsider any pretrial matter under
                    this subparagraph (A) where it has
                    been shown that the magistrate's
                    order    is   clearly  erroneous  or

                                       - 9 -
                contrary to law.

                     (B) a judge may also designate
                a magistrate to conduct hearings,
                including evidentiary hearings, and
                to submit to a judge of the court
                proposed   findings   of   fact  and
                recommendations for the disposition,
                by a judge of the court, of any
                motion excepted in subparagraph (A),
                of applications for posttrial relief
                made by individuals convicted of
                criminal offenses and of prisoner
                petitions challenging conditions of
                confinement.

                     (C) the magistrate shall file
                his    proposed     findings    and
                recommendations under subparagraph
                (B) with the court and a copy shall
                forthwith be mailed to all parties.

          Within ten days after being served with a
          copy, any party may serve and file written
          objections to such proposed findings and
          recommendations as provided by rules of court.
          A judge of the court shall make a de novo
          determination of those portions of the report
          or    specified    proposed     findings    or
          recommendations to which objection is made. A
          judge of the court may accept, reject, or
modify, in whole or in part, the findings or recommendations made
by the magistrate. The judge may also receive further evidence or
recommit the matter to the magistrate with instructions.

Rule 8(b) of the Rules Governing Section 2254 Cases and of the
Rules Governing Section 2255 Proceedings is identical; it provides:

          (b)   Function of the magistrate.

                     (1) When designated to do so
                in accordance with 28 U.S.C. §
                636(b), a magistrate may conduct
                hearings,   including    evidentiary
                hearings, on the petition, and
                submit to a judge of the court
                proposed  findings    of   fact  and

                              - 10 -
efficiency and economy, is especially necessary in order to stem

the tide   from     the   veritable   flood   of   prisoner   conditions   of

confinement complaints.

     Our leniency is reflected also by continuing to allow plain

error review under our new rule; our former and new rules are

premised on "forfeiture", not "waiver". Therefore, consistent with

our precedent, discussed infra, we refer to our circuit's rule as

an appellate "forfeiture", rather than a "waiver", rule.               As the

Supreme Court emphasized in United States v. Olano, 507 U.S. 725,

113 S. Ct. 1770 (1993), in clarifying plain error review, FED. R.

CRIM. P.   52(b)    ("Plain   Error")   is    premised   on   there   being a


                   recommendations for disposition.

                        (2) The magistrate shall file
                   proposed        findings        and
                   recommendations with the court and a
                   copy shall forthwith be mailed to
                   all parties.

                        (3) Within ten days after
                   being served with a copy, any party
                   may   serve    and   file    written
                   objections to such proposed findings
                   and recommendations as provided by
                   rules of court.

                        (4) A judge of the court shall
                   make a de novo determination of
                   those portions of the report or
                   specified   proposed   findings  or
                   recommendations to which objection
                   is made. A judge of the court may
                   accept, reject, or modify in whole
                   or   in   part   any   findings  or
                   recommendations    made    by   the
                   magistrate.

                                  - 11 -
forfeiture, rather than a waiver; otherwise, in general, there

could be no correction of the error on appeal.                   "Waiver is

different from forfeiture.       Whereas forfeiture is the failure to

make the timely assertion of a right, waiver is the intentional

relinquishment or abandonment of a known right."             Id. at ___, 113

S. Ct. at 1777 (internal quotation marks and citations omitted).

"Mere forfeiture, as opposed to waiver, does not extinguish an

`error'."   Id.

     This is noted in our post-Olano en banc opinion on plain

error, United States v. Calverley, 37 F.3d 160, 162 (5th Cir. 1994)

(en banc) ("forfeited legal error, or unobjected-to, unwaived

error, may be reviewable if it qualifies"), cert. denied, ___ U.S.

___, 115 S. Ct. 1266 (1995).           Under our former rule, our court

treated the failure to object to a magistrate judge's report and

recommendation as a forfeiture, rather than as a waiver, thereby

permitting, inter alia, plain error review.

     Consistent with 28 U.S.C. § 636 (b)(1), FED. R. CIV. P. 72

provides that     "a   party   may   serve    and   file   specific,   written

objections to the proposed findings and recommendations" of a

magistrate judge within 10 days after being served with a copy of

the report and recommendation, and thereby secure de novo review by

the district court; but, again consistent with § 636(b)(1), it is

silent with respect to the consequences of a party's failure to

object.   The advisory committee's note to Rule 72(b) states that,


                                     - 12 -
"[w]hen no timely objection is filed, the [district] court need

only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation".        FED. R. CIV. P.

72(b) advisory committee's note (1983).        With respect to the

consequences for appellate review, the note states that "[f]ailure

to make timely objection to the magistrate's report prior to its

adoption by the district judge may constitute a waiver of appellate

review of the district judge's order".    Id. (citing United States

v. Walters, 638 F.2d 947 (6th Cir. 1981)).

       The Supreme Court has held that the courts of appeals may, in

the exercise of their supervisory rule-making power, deny appellate

review for failure to object to a magistrate judge's report and

recommendation.   Thomas v. Arn, 474 U.S. at 155.   For such failure,

Thomas condones the denial of appellate review not only of accepted

proposed factual findings, but also of such legal conclusions. Id.

at 150.    The Court observed that the Sixth Circuit's decision to

require filing objections to preserve the right to appellate review

both of accepted factual findings and of legal conclusions is

supported by "sound considerations of judicial economy".      Id. at

148.

            Absent such a rule, any issue before the
            magistrate would be a proper subject for
            appellate review. This would either force the
            court of appeals to consider claims that were
            never reviewed by the district court, or force
            the district court to review every issue in
            every case, no matter how thorough the
            magistrate's analysis and even if both parties

                               - 13 -
          were satisfied with the magistrate's report.
          Either result would be an inefficient use of
          judicial resources.     In short, the same
          rationale that prevents a party from raising
          an issue before a circuit court of appeals
          that was not raised before the district court
          applies here.

Id. (internal quotation marks, brackets, and citation omitted;

emphasis added). The Court emphasized, however, that, "because the

rule is a nonjurisdictional waiver provision, the Court of Appeals

may excuse the default in the interests of justice".     Id. at 155

(emphasis added).

                                1.

     As noted, and concerning treating equally the failure to

object to accepted proposed findings of fact and conclusions of law

by a magistrate judge, the advisory committee's note to FED. R. CIV.

P. 72(b) cites with approval another Sixth Circuit case, Walters,

which held, without distinguishing between factual findings and

legal conclusions, "that a party shall file objections with the

district court or else waive right to appeal". 638 F.2d at 950.

See also Miller v. Currie, 50 F.3d 373, 380 (6th Cir. 1995) ("[a]s

long as a party was properly informed of the consequences of




                              - 14 -
failing to object, the party waives subsequent review by the

district court and appeal to this court if it fails to file an

objection").6

      The Fourth Circuit, which applies a similar rule both to

factual findings and to legal conclusions, observed that the

purpose of the Federal Magistrates Act, 28 U.S.C. §§ 631-36, would

be   defeated   if   litigants   could   ignore   their   right   to   file

objections with the district court without imperiling their right

to raise those objections in the court of appeals.

           Litigants would have no incentive to make
           objections at the trial level; in fact they
           might even be encouraged to bypass the
           district court entirely, even though Congress
           has lodged the primary responsibility for
           supervision of federal magistrates' functions
           with   that  judicial   body.     Equally  as
           troubling, ... [the absence of such a rule]
           would impose a serious incongruity on the


6
     The Sixth Circuit gave its new rule in Walters "only
prospective effect because rules of procedure should promote, not
defeat the ends of justice". 638 F.2d at 950; see also Kelly v.
Withrow, 25 F.3d 363, 366 (6th Cir.) ("[t]he requirement for
specific objections to a magistrate judge's report is not
jurisdictional and a failure to comply may be excused in the
interest of justice"), cert. denied, ___ U.S. ___, 115 S. Ct 674
(1994). The Sixth Circuit has held also that "a general objection
to a magistrate's report, which fails to specify the issues of
contention, does not satisfy the requirement that an objection be
filed. The objections must be clear enough to enable the district
court to discern those issues that are dispositive and
contentious". Miller v. Currie, 50 F.3d at 380. See also Howard
v. Secretary of Health & Human Servs., 932 F.2d 505, 509 (6th Cir.
1991) ("A general objection to the entirety of the magistrate's
report has the same effects as would a failure to object."). But,
compliance with the rule is excused in the Sixth Circuit when a
district court considers untimely objections.        Patterson v.
Mintzes, 717 F.2d 284, 286 (6th Cir. 1983).

                                  - 15 -
           district court's decision making process --
           vesting it with the duty to decide issues
           based on the magistrate's findings but
           depriving it of the opportunity to correct
           those   findings   when  the  litigant  has
           identified a possible error.

United States v. Schronce, 727 F.2d 91, 93-94 (4th Cir.), cert.

denied, 467 U.S. 1208 (1984).7

     Our   court,   however,   has   limited   its   rule   to   accepted


7
     In addition to the Fourth and Sixth Circuits, four other
circuits (First, Second, Seventh, and Tenth) apply an appellate
waiver rule not only to accepted unobjected-to proposed findings of
fact, but also to such conclusions of law.       For the First and
Second Circuits, see Henley Drilling Co. v. McGee, 36 F.3d 143, 150
(1st Cir. 1994); Park Motor Mart, Inc. v. Ford Motor Co., 616 F.2d
603, 605 (1st Cir. 1980); F.D.I.C. v. Hillcrest Associates, 66 F.3d
566, 569 (2d Cir. 1995); McCarthy v. Manson, 714 F.2d 234, 237 (2d
Cir. 1983). Cf. Small v. Secretary of Health & Human Servs., 892
F.2d 15, 16 (2d Cir. 1989) (describing exception to rule for pro se
litigants unless the magistrate judge's report states that failure
to object will preclude appellate review).

     The Seventh Circuit has held that the "[f]ailure to file
objections with the district court to a magistrate's report and
recommendation waives the right to appeal all issues addressed in
the recommendation, both factual and legal"; but a waiver may be
excused in the interests of justice. Lorentzen v. Anderson Pest
Control, 64 F.3d 327, 330 (7th Cir. 1995); see also Video Views,
Inc. v. Studio 21, Ltd., 797 F.2d 538, 539 (7th Cir. 1986). Cf.
United States v. Robinson, 30 F.3d 774, 777 (7th Cir. 1994)
(refusing to apply appellate waiver rule where government did not
claim prejudice from defendant's filing objections two days late).

     The Tenth Circuit holds, similarly, that a failure to object
waives appellate review of accepted unobjected-to proposed findings
of fact and conclusions of law. An exception is made, however, for
"a pro se litigant's failure to object when the magistrate's order
does not apprise the pro se litigant of the consequences of a
failure to object to findings and recommendations".       Moore v.
United States, 950 F.2d 656, 659 (10th Cir. 1991); see also Fero v.
Kerby, 39 F.3d 1462, 1477 (10th Cir. 1994), cert. denied, ___ U.S.
___, 115 S. Ct. 2278 (1995).

                                - 16 -
unobjected-to proposed factual findings, as is reflected in the

above quoted warning given Douglass by the magistrate judge.                         We

first considered the consequences of a failure to object to a

magistrate judge's report and recommendation in United States v.

Lewis, 621 F.2d 1382, 1386 (5th Cir. 1980), cert. denied, 450 U.S.
935 (1981).      There, the magistrate judge recommended denial of the

defendants' motion to suppress evidence; one defendant failed to

object to the recommendation, which the district court adopted.

Our court dismissed that defendant's appeal, holding that "[h]is

failure    to    object    is    a   waiver     of   his   right   to   appeal     the

recommendations contained in the report".                  Id. at 1386 (emphasis

added).

     In Nettles v. Wainwright, 677 F.2d 404, 408 (5th Cir. 1982)

(en banc), a habeas matter, our court approved the waiver rule of

Lewis, stating that it refused to "sit idly by and observe the

`sandbagging' of district judges when an appellant fails to object

to a magistrate's report in the district court and then undertakes

to raise his objections for the first time" on appeal.                   Id. at 410.

Nevertheless,      our     court     modified     Lewis    in    two   very   salient

respects.       First, it required that the magistrate judge's report

notify    the    parties    of     the   consequences      for    failing     to   file

objections with the district court.                  Id.    And, second, without

explanation, it held that the failure to object bars a party only

from "attacking on appeal factual findings accepted or adopted by

                                         - 17 -
the district court except upon grounds of plain error or manifest

injustice".   Id. (emphasis added).8

     In sum, Nettles replaced the Lewis waiver rule, which applied

to accepted unobjected-to proposed factual findings and legal

conclusions, with a forfeiture rule (review for plain error or

manifest injustice), applicable only to such factual findings.

This was noted, only one month after Nettles was rendered, in

Hardin v. Wainwright, 678 F.2d 589, 591 (5th Cir. 1982) (emphasis

added): "[t]he failure to object no longer waives the right to

appeal but simply limits the scope of appellate review of factual

findings to plain error review; no limitation of the review of

legal conclusions results."9      See Orthopedic & Sports Injury

Clinic v. Wang Laboratories, Inc., 922 F.2d 220, 225 (5th Cir.

1991) (party "is still able to request that [res ipsa loquitur] be

considered on appeal, even if it did not question the magistrate's

findings"); United States v. Carrillo-Morales, 27 F.3d 1054, 1062



8
     Nettles was decided in 1982 by Unit B of the former Fifth
Circuit, which became the Eleventh Circuit as of October 1, 1981.
We nevertheless consider all Unit B cases, even those decided after
that date, to be binding precedent. See United States v. Rojas-
Martinez, 968 F.2d 415, 420 n.11 (5th Cir. 1992), cert. denied, 506
U.S. 1039 (1992), and cert. denied, 506 U.S. 1059 (1993).       The
Eleventh Circuit continues to adhere to Nettles.        See, e.g.,
Resolution Trust Corp. v. Hallmark Builders, Inc., 996 F.2d 1144,
1149 (11th Cir. 1993); Henley v. Johnson, 885 F.2d 790, 794 (11th
Cir. 1989).
9
     Hardin, like Nettles, was decided by Unit B of the former
Fifth Circuit. See note 8, supra.

                               - 18 -
(5th Cir. 1994), cert. denied, ___ U.S. ___, 115 S. Ct. 1163 (1995)

("[c]ases following Nettles apply the rule only to a magistrate

judge's findings of fact and not to his conclusions of law").10

     As stated, Nettles offered no explanation for changing the

appellate waiver rule announced in Lewis to a forfeiture rule

applicable only to factual findings.    Nor can we perceive any valid

reason for distinguishing between proposed factual findings and

proposed legal   conclusions   when   parties   fail   to   object   to a

magistrate judge's report and recommendation.      In both instances,

the point that should have been stated in an objection is later

made for the first time on appeal.    There is no basis for excepting

such accepted unobjected-to proposed legal conclusions from our

longstanding practice of refusing to consider issues raised for the

first time on appeal, absent plain error.       See Calverley, 37 F.3d

at 162-64.   Pursuant to our new appellate forfeiture rule for

accepted unobjected-to proposed findings and conclusions, we no

longer will make such an exception for such legal conclusions.

     The efficacy of our rule applying to legal, as well as factual


10
     In addition to the Fifth and Eleventh Circuits, three others
(Third, Eighth, and Ninth) do not apply either an appellate waiver
or an appellate forfeiture rule to accepted unobjected-to proposed
legal conclusions in a magistrate judge's report. See Henderson v.
Carlson, 812 F.2d 874, 878-79 (3d Cir.), cert. denied, 484 U.S. 837
(1987); Burgess v. Moore, 39 F.3d 216, 218 (8th Cir. 1994); Lorin
Corp. v. Goto & Co., Ltd., 700 F.2d 1202, 1207 (8th Cir. 1983);
Flaten v. Secretary of Health & Human Servs., 44 F.3d 1453, 1458
(9th Cir. 1995); Martinez v. Ylst, 951 F.2d 1153, 1156 & n.4 (9th
Cir. 1991).

                               - 19 -
issues, is even more so for review of a summary judgment (the

subject of this appeal), because a summary judgment involves only

legal issues, not   findings of fact.11     The salutary purposes

underlying summary judgment, and the procedures used in considering

it, see FED. R. CIV. P. 56, are thwarted, if not destroyed, by this

aspect of our former rule.     Moreover, in the larger scheme of



11
      A summary judgment requires determining not only whether there
are material fact issues, but also, if there are none, whether the
prevailing party is entitled to judgment as a matter of law. FED.
R. CIV. P. 56(c). Both considerations are legal issues (questions
of law); neither is a finding of fact. See Anderson v. Liberty
Lobby, Inc., 477 U.S. 242 (1986).         "As to materiality, the
substantive law will identify which facts are material.         Only
disputes over facts that might affect the outcome of the suit under
the governing law will properly preclude the entry of summary
judgment. Factual disputes that are irrelevant or unnecessary will
not be counted". Id. at 248. A court having decided which facts
are material, the next "inquiry performed is the threshold inquiry
of determining whether there is the need for a trial -- whether, in
other words, there are any genuine factual issues that properly can
be resolved only by a finder of fact because they may reasonably be
resolved in favor of either party". Id. at 250. Along this line,
it is well to remember that summary judgment is simply another form
of judgment as a matter of law, as reflected in the 1991 amendments
to FED. R. CIV. P. 50. As the advisory committee's note to Rule 50
explains,

          [t]he expressed standard makes clear that
          action taken under the rule is a performance
          of the court's duty to assure enforcement of
          the controlling law and is not an intrusion on
          any responsibility for factual determinations
          conferred on the jury by the Seventh Amendment
          or any other provision of federal law.
          Because this standard is also used as a
          reference point for entry of summary judgment
          under 56(a), it serves to link the two related
          provisions.

FED. R. CIV. P. 50(a), advisory committee's note (1991).

                              - 20 -
things, this aspect of our former rule flies in the face of FED. R.

CIV.   P.   1        ("to   secure   the     just,     speedy,    and       inexpensive

determination of every action"), and of the growing judicial

recognition of the many benefits of summary judgment.                        See, e.g.,

Celotex Corp. v. Catrett, 477 U.S. 317, 327 (1986) ("[s]ummary

judgment    procedure        is   properly       regarded   not   as    a   disfavored

procedural shortcut, but rather as an integral part of the Federal

Rules as a whole"); see also Little v. Liquid Air Corp., 37 F.3d
1069, 1075-76 (5th Cir. 1994) (en banc).

                                            2.

       The second significant change made today deals with the

exception       to    our   new   appellate      forfeiture   rule      for   accepted

unobjected-to         proposed    findings       and   conclusions.          As   quoted

earlier, Nettles held that the exception was "upon grounds of plain

error or manifest injustice", implying that those two terms have

different meanings, but not explaining the difference, if any. 677
F.2d at 410 (emphasis added).              However, as also quoted earlier, in

Hardin, decided only a month after Nettles, our court, after

quoting the preceding language from Nettles, omitted "manifest

injustice", stating that the exception to our former rule was "a

plain error review". 678 F.2d at 591 (emphasis added).                See also

Griffini v. Mitchell, 31 F.3d 690, 692 (8th Cir. 1994) (citing

Nettles, but reviewing magistrate judge's unobjected-to findings of

fact only "for plain error").

                                       - 21 -
     Accordingly, Hardin suggests that Nettles' use of "manifest

injustice" was not intended to imply that it was different from

"plain error".   But, because our former rule used the terms "plain

error" and "manifest injustice" in the disjunctive, preceded by

"grounds of", indicating they were alternative bases for limited

review of accepted unobjected-to proposed findings of fact, and

because we can discern possible instances (not in issue here) when

a party might claim "manifest injustice", even though not "plain

error", as a result of a district court accepting a magistrate

judge's report and recommendation, we will examine the two terms to

determine if there is any meaningful substantive difference between

them, as well as whether the latter ("manifest injustice") should

be included in our new appellate forfeiture rule for accepted

unobjected-to proposed findings and conclusions.

     Under the recently-clarified plain error standard, appellate

courts have discretion to correct unobjected-to (forfeited) errors

that are plain ("clear" or "obvious") and affect substantial

rights.   See Olano, 507 U.S. at ___, 113 S. Ct. at 1777-79

(interpreting FED. R. CRIM. P. 52(b)); Calverley, 37 F.3d at 162-64

(applying FED. R. CRIM. P. 52(b)).   In exercising that discretion,

we "should correct a plain forfeited error affecting substantial

rights if the error seriously affects the fairness, integrity or

public reputation of judicial proceedings".     Olano, 507 U.S. at

___, 113 S. Ct. at 1779 (internal quotation marks, brackets, and


                              - 22 -
citation omitted).

     Although the Federal Rules of Civil Procedure do not contain

a plain error rule, our court has applied the plain error standard

of FED. R. CRIM. P. 52(b) in civil cases.      See Highlands Ins. Co. v.

National Union Fire Ins. Co., 27 F.3d 1027, 1031-32 (5th Cir.

1994), cert. denied, ___ U.S. ___, 115 S. Ct. 903 (1995).            Civil

Rule 61 ("Harmless Error") supports that approach.          Criminal Rule

52(a) ("Harmless Error"), specifies only the conditions under which

courts "shall" disregard errors ("[a]ny error, defect, irregularity

or variance which does not affect substantial rights shall be

disregarded"), while Criminal Rule 52(b) ("Plain Error") provides

that "[p]lain errors ... may be noticed although they were not

brought to the attention of the court".       In contrast, Civil Rule 61

describes   both   the   conditions   for   which   an   error   should   be

disregarded and those for which it should not:

                 No error in either the admission or the
            exclusion of evidence and no error or defect
            in any ruling or order or in anything done or
            omitted by the court or by any of the parties
            is ground for granting a new trial or for
            setting aside a verdict or for vacating,
            modifying, or otherwise disturbing a judgment
            or order, unless refusal to take such action
            appears to the court inconsistent with
            substantial justice. The court at every stage
            of the proceeding must disregard any error or
            defect in the proceeding which does not affect
            the substantial rights of the parties.

FED. R. CIV. P. 61 (emphasis added).        Thus, Civil Rule 61 combines

in a single rule the harmless and plain error rules stated in


                                 - 23 -
Criminal Rule 52(a) and (b).

      In short, thanks to Olano, Calverley, and Highlands, our court

has a solid understanding of "plain error".         On the other hand, the

other term used to describe the limited review available under our

former rule -- "manifest injustice" -- is a far more elusive

concept. Although the term appears in various contexts, it has not

been defined clearly.

      The term is found in FED. R. CIV. P. 16(e), which states that

a pretrial order entered "following a final pretrial conference

shall be    modified   only   to   prevent   manifest     injustice".     The

advisory committee's note does not define "manifest injustice". It

does state, however, that the words "to prevent manifest injustice"

appeared in the original rule (adopted in 1937), and "have been

retained" because "[t]hey have the virtue of familiarity and

adequately describe the restraint the trial judge should exercise".

FED. R. CIV. P. 16(e) advisory committee's note.

      For other contexts in which "manifest injustice" appears, see,

e.g., T I Federal Credit Union v. Delbonis, 72 F.3d 921, 928 (1st

Cir. 1995) stating that stipulations "should not be rigidly adhered

to   when   it   becomes   apparent   that   it   may   inflict   a   manifest

injustice upon one of the contracting parties"); United States v.

Connell, 6 F.3d 27, 31 (1st Cir. 1995) (internal quotation marks

and citation omitted) (finding no abuse of discretion in denial of

belated motion for reconsideration of sentence because court was


                                   - 24 -
"unpersuaded that the decision was clearly erroneous and would work

a manifest injustice"); Maynard v. C.I.A., 986 F.2d 547, 567 (1st

Cir. 1993) (quoting Mack v. Great Atlantic & Pacific Tea Co., 871
F.2d 179, 186 (1st Cir. 1989)) ("Intervention [into the district

court's broad discretion in managing pretrial discovery] would be

warranted `only upon a clear showing of manifest injustice, that

is, where the lower court's discovery order was plainly wrong and

resulted in substantial prejudice to the aggrieved party.'").

     Closer to the discussion at hand, as well as to the related

concept of plain error, a frequent use of the term "manifest

injustice", especially by our court, has been in stating the

exception to the general rule that issues not raised in district

court will not be considered on appeal.     See, e.g., Varnado v.

Lynaugh, 920 F.2d 320, 321 (5th Cir. 1991) (brackets, internal

quotation marks, and citations omitted) ("Issues raised for the

first time on appeal are not reviewable by this court unless they

involve purely legal questions and failure to consider them would

result in manifest injustice."); United States v. Sherbak, 950 F.2d
1095, 1101 (5th Cir. 1992) (same); Evans v. Fluor Distribution

Cos., Inc., 799 F.2d 364, 366 (7th Cir. 1986) (citing Stern v.

United States Gypsum, Inc., 547 F.2d 1329, 1333-34 (7th Cir.),

cert. denied, 434 U.S. 975 (1977)) (court has considered in the

past arguments such as appellant's contention that "court has the

discretion to allow legal issues to be raised for the first time on

                              - 25 -
appeal where not doing so would result in manifest injustice").

      For our purposes, we are assisted greatly by our en banc

opinion in Calverley.          The vacated panel opinion in Calverley

reviewed Calverley's challenge to the application of the Sentencing

Guidelines, even though made for the first time on appeal, stating

that because he received substantial additional prison time because

of   the   claimed   errors,    "the   district   court's   ruling   was   so

prejudicial to Calverley that our failure to review his claim would

result in manifest injustice". United States v. Calverley, 11 F.3d
505, 508 (5th Cir. 1993).        Nevertheless, the panel found no error

and affirmed Calverley's sentence.          Id. at 516.

      Our en banc opinion in Calverley noted that our court had

previously "abbreviated the plain error inquiry into whether the

issues raised for the first time on appeal are purely legal

questions and failure to consider them would result in manifest

injustice". 37 F.3d at 163 (internal quotation marks and footnote

omitted).    But, of great importance, Calverley did not incorporate

the term "manifest injustice" in stating and clarifying our plain

error standard.      Id. at 162-64.

      With very few exceptions, Nettles and its progeny constitute

the overwhelming majority of cases that seem to treat manifest

injustice and plain error as separate concepts.12            Instead, most


12
     See, e.g., National Ass'n of Government Employees v. City
Public Serv. Bd., 40 F.3d 698, 710 (5th Cir. 1994) (emphasis added)

                                   - 26 -
cases, pre- and post-Olano, in our circuit and others, use the term

"manifest injustice" to describe the result of a plain error.13

And, other cases seem to have equated plain error with manifest

injustice.    See United States v. Palmer, 956 F.2d 3, 7 (1st Cir.

1992) (where issue raised for first time on appeal, court found

that "this most certainly is not a case of plain error" and that

"this is not the deep, searing kind of `manifest injustice' that is

required to overcome serious procedural default"); United States v.

Menon, 24 F.3d 550, 555 (3d Cir. 1994) (district court's failure to

instruct jury that statute required intent to deprive government of

money   or   property   "constituted   manifest   injustice   and   thus

constituted plain error").



(citing Nettles and finding "no plain error or manifest
injustice"); Edmond v. Collins, 8 F.3d 290, 293 n.7 (5th Cir. 1993)
(emphasis added) (quoting Nettles standard and finding "no clear
error or manifest injustice" in magistrate judge's factual
findings). Cf. United States v. Bullard, 13 F.3d 154, 160 (5th
Cir. 1994) (emphasis added) (finding no "plain error or manifest
injustice" in criminal defendant's sentence).
13
     See, e.g., United States v. Keller, 58 F.3d 884, 889 (2d Cir.
1995) ("[p]lain error exists where an error or defect affects a
defendant's substantial rights and results in a manifest
injustice"). United States v. Puig-Infante, 19 F.3d 929, 941 (5th
Cir.) (emphasis added) (pre-Calverley, post-Olano; defines plain
error as "error so obvious and substantial that failure to notice
it would affect the fairness, integrity, or public reputation of
the judicial proceedings and would result in manifest injustice"),
cert. denied, ___ U.S. ___, 115 S. Ct. 180 (1994); Campbell v.
Sonat Offshore Drilling, Inc., 979 F.2d 1115, 1125 & n.13 (5th
Cir. 1992) (emphasis added) (issues raised for first time on appeal
"are only reviewed for plain error -- in other words, whether
failure to consider them results in manifest injustice").

                                - 27 -
     To complete our journey through this morass, we follow our

guiding star -- the emphasis in Thomas v. Arn that, "because the

[supervisory]    rule    [barring   appellate   review   of    accepted

unobjected-to    proposed     findings   and    conclusions]     is   a

nonjurisdictional waiver provision, the Court of Appeals may excuse

the default in the interests of justice". 474 U.S. at 155.      A

footnote to that sentence states:

            Cf. Fed. Rule Crim. Proc. 52(b) (court may
            correct plain error despite failure of party
            to object). We need not decide at this time
            what standards the courts of appeals must
            apply in considering exceptions to their
            waiver rules.

Id. at 155 n.15.        In deciding whether a "manifest injustice"

exception, in addition to a "plain error" exception, is necessary

to safeguard "the interests of justice", we find it helpful to

consider (and, in large part, revisit) exceptions used in other

circuits.    Before doing so, we note, again, that our court has

applied a more lenient forfeiture rule, with limited review for the

failure to object to the report and recommendation, rather than a

harsh waiver rule, as illustrated below.

     The First Circuit apparently has not created any exceptions to

its supervisory rule, and has not indicated that it will review

unpreserved claims in civil cases even for plain error.        In Park

Motor Mart, Inc. v. Ford Motor Co., 616 F.2d 603 (1st Cir. 1980),

the court held that "a party `may' file objections within ten days

or he may not, as he chooses, but he `shall' do so if he wishes

                                - 28 -
further consideration".      Id. at 605.   The court stated further

that,

            [e]ven if ... an appeal would lie in case of
            plain error, we are opposed to the taking of
            appeals by one who has never stated his
            position to the district court. The remedy,
            if any, of a dissatisfied party who failed to
            object should be by way of a motion for
            reconsideration disclosing the grounds.

Id.     But, the court concluded that "there was, in any event, no

plain error".    Id.   See also Henley Drilling Co. v. McGee, 36 F.3d
143, 150-51 & n.19 (1st Cir. 1994) (claims waived due to failure to

object to magistrate judge's recommendation; case presents no

suitable occasion for adoption of discretionary rule allowing party

to raise unpreserved claim).     But see United States v. Wihbey, 75
F.3d 761, 767 (1st Cir. 1996) (concerning suppression hearing,

citing Olano and applying plain error standard).

      Likewise, the Second Circuit apparently does not review even

for plain error; but, it has created an "exception for pro se

litigants unless the `magistrate's report explicitly states that

failure to object to the report within ten (10) days will preclude

appellate review and specifically cites 28 U.S.C. § 636(b)(1) and

Rules 72, 6(a) and 6(e) of the Federal Rules of Civil Procedure'".

F.D.I.C. v. Hillcrest Associates, 66 F.3d 566, 569 (2d Cir. 1995)

(quoting Small v. Secretary of Health & Human Servs., 892 F.2d 15,

16 (2d Cir. 1989)); see also United States v. Tortora, 30 F.3d 334,

338 (2d Cir. 1994) (refusing to apply appellate waiver rule where

                                - 29 -
defendant made only a general objection, because neither magistrate

judge   nor       district   court   made   copy     of   report     available   to

defendant); McCarthy v. Manson, 714 F.2d 234, 237 (2d Cir. 1983)

("[w]hen      a    party   fails   to   object     timely   to   a   magistrate's

recommended decision, it waives any right to further judicial

review of that decision").              In addition, if the district court

rejects    or       substantially       modifies    the     magistrate    judge's

recommendation, "the parties may object to all or part of that

judgment and hence preserve specific issues for appeal".                   Id. at

237 n.2.

     The Fourth Circuit has held that, where the magistrate judge's

report and recommendation advised that written objections must be

filed within 10 days, the party who failed to object "waived his

right to appellate review of his fourth amendment claim".                  United

States v. Schronce, 727 F.2d at 94; see also United States v.

George, 971 F.2d 1113, 1118 n.7 (4th Cir. 1992) ("[a] party waives

the right to appellate review of a magistrate's decision if it

fails to object to the proposed decision before the district

court").   But, a pro se litigant's appeal is not barred unless the

litigant is notified of the consequences of a failure to object.

Wright v. Collins, 766 F.2d 841, 846-47 (4th Cir. 1985).                         The

Fourth Circuit apparently does not review such unobjected-to issues

even for plain error.

     As noted, the Sixth Circuit adopted a waiver rule in Walters,


                                        - 30 -
but gave it "only prospective effect because rules of procedure

should promote, not defeat the ends of justice". 638 F.2d at 950.

"The requirement for specific objections to a magistrate judge's

report is not jurisdictional and a failure to comply may be excused

in the interest of justice".    Kelly v. Withrow, 25 F.3d 363, 366

(6th Cir.), cert. denied, ___ U.S. ___, 115 S. Ct. 674 (1994).14

It is unclear whether the Sixth Circuit equates the "interest of

justice" with plain error review.    Id.

     The Seventh Circuit has "adopt[ed] the rule that failure to

file objections with the district judge waives the right to appeal

all issues, both factual and legal".       Video Views, Inc. v. Studio

21, Ltd., 797 F.2d 538, 539 (7th Cir. 1986).      But, "under certain

circumstances the failure to file objections may be excused because

the rule is not jurisdictional and should not be employed to defeat

the `ends of justice'".    Id. at 540 (citing Walters, 638 F.2d at

949-50).    As with the Sixth Circuit, it is not clear whether the

Seventh Circuit equates the "ends of justice" with plain error

review.    However, the Seventh Circuit does not apply its appellate

waiver rule where untimely objections are not "egregiously late"

and the opposing party has not been prejudiced.      See United States

v. Robinson, 30 F.3d 774, 777 (7th Cir. 1994); Hunger v. Leininger,



14
     Compliance is excused also in the Sixth Circuit when a
district court considers untimely objections.  Patterson v.
Mintzes, 717 F.2d at 286.

                               - 31 -
15 F.3d 664, 668 (7th Cir.), cert. denied, ___ U.S. ___, 115 S. Ct.
123 (1994).

      The Tenth Circuit holds similarly that a failure to object

waives appellate review of accepted proposed findings of fact and

conclusions of law.            Moore v. United States, 950 F.2d 656, 659

(10th Cir. 1991).         But, the waiver rule "need not be applied when

the interests of justice so dictate".               Id.    Also, the rule does not

apply     "to   a   pro   se    litigant's       failure     to    object      when   the

magistrate's order does not apprise the pro se litigant of the

consequences        of    a     failure     to     object         to     findings     and

recommendations".         Id.; see also Fero v. Kerby, 39 F.3d 1462, 1477

(10th Cir. 1994), cert. denied, ___ U.S. ___, 115 S. Ct. 2278

(1995). The Tenth Circuit apparently treats a failure to object as

a waiver, rather than a forfeiture, when the party has been

informed of the consequences of failing to object; therefore, it

does not review waivers for plain error.               See id. at 1477-78 (where

pro se litigant not advised of consequences of failing to object,

"it has not been clearly established that [his] response amounted

to   an   intentional         relinquishment      of   his    right      to    appellate

review").

      We consider also the exceptions in those earlier discussed

circuits (Third, Eighth, Ninth and Eleventh) that do not apply

either     an   appellate       waiver    or     forfeiture       rule    to    accepted

unobjected-to proposed legal conclusions. In Henderson v. Carlson,


                                         - 32 -
812 F.2d 874, 879 (3d Cir.), cert. denied, 484 U.S. 837 (1987), the

Third Circuit addressed only such legal conclusions; it apparently

has not adopted a rule for review of such factual findings, much

less an exception to it.

       The Eighth Circuit reviews accepted unobjected-to proposed

factual findings for plain error.                See Griffini v. Mitchell, 31
F.3d at 692; Thompson v. Nix, 897 F.2d 356, 357 (8th Cir. 1990).

As noted, Griffini cited Nettles, but omitted any reference to

review for "manifest injustice".

       The Ninth Circuit, in Martinez v. Ylst, 951 F.2d 1153 (9th

Cir. 1991), stated that, "[w]here a party has failed both to object

to a magistrate's finding and to raise the issue until its reply

brief in the appellate court, with the result that the issue is not

adequately     explored,       waiver    is   appropriate      unless      there   are

circumstances suggesting that it will work a substantial inequity".

Id. at 1157.     In Flaten v. Secretary of Health & Human Servs., 44
F.3d 1453 (9th Cir. 1995), however, the Ninth Circuit did not refer

to    an   exception     for    "substantial        inequity",      holding    that,

"[b]ecause the Secretary did not object to the magistrate judge's

recommendation on the specific grounds that the judge had accepted

a    vacated   finding   as     undisputed       fact,   ...   we   deem    that   the




                                        - 33 -
Secretary has waived that argument for purposes of this appeal".

Id. at 1458 (emphasis added).

     Finally, as discussed, the Eleventh Circuit applies Nettles,

reviewing accepted unobjected-to proposed factual findings for

"plain error or manifest injustice". See Resolution Trust Corp. v.

Hallmark Builders, Inc., 996 F.2d 1144, 1149 (11th Cir. 1993).

     Mindful of Thomas v. Arn's reminder that a failure to object

to a magistrate judge's report and recommendation may be excused in

the "interests of justice", 474 U.S. at 155, having examined

exceptions used by other circuits, and consistent with our treating

the failure to object as a forfeiture, rather than as a waiver, we

hold that such forfeitures will be reviewed only for plain error.

There is no justification for having "manifest injustice" as a

separate standard for reviewing accepted unobjected-to proposed

findings and conclusions.   In large part, this is because there is

no meaningful difference between the "affects substantial rights"

and the "fairness, integrity or public reputation of judicial

proceedings" parts of the plain error standard, on the one hand,

and "manifest injustice", on the other; as stated in Calverley, the

latter is simply a shorthand version for these two parts of the

plain error standard.   Cf. United States v. Young, 470 U.S. 1, 15

(1985) (internal quotation marks and citations omitted; emphasis

added) (Rule 52(b) authorizes courts to correct only particularly

egregious errors that seriously affect the fairness, integrity, or

                                - 34 -
public    reputation   of    judicial        proceedings;    "the   plain-error

exception to the contemporaneous-objection rule is to be used

sparingly, solely in those circumstances in which a miscarriage of

justice would otherwise result"). As stated, "manifest injustice",

in the context of a failure to object to a magistrate judge's

report and recommendation, is nothing more than a shorthand way of

describing the result of a plain error that is worthy of correction

under the Olano/Calverley standard.                Accordingly, plain error

review, alone, satisfies Thomas v. Arn's concern for the "interests

of justice".

     Moreover, as discussed in making the first change to our

former rule, having plain error as the only exception to our new

appellate   forfeiture      rule    for     accepted   unobjected-to   proposed

findings and conclusions makes the rule consistent with the limited

review for plain error accorded a party in non-magistrate judge

report and recommendation scenarios, when that party raises an

issue on appeal for the first time.               After all, the failure to

object to a magistrate judge's report and recommendation is really

no different from, for example, the failure of counsel in open

court to object to the admission of evidence.               There is a failure

to object, nothing more.       Therefore, having plain error review as

the sole exception to not reviewing such failures (forfeitures),

whether   in   the   context       of   a   magistrate   judge's    report   and

recommendation, or otherwise, promotes uniformity and simplicity,


                                        - 35 -
with attendant efficiency and economy for the courts and the

parties; the ends of justice are surely served.       See, e.g., FED. R.

CRIM. P. 2 (rules "shall be construed to secure simplicity in

procedure,   fairness   in   administration   and   the   elimination   of

unjustifiable expense and delay"); FED. R. CIV. P. 1 (rules "shall

be construed and administered to secure the just, speedy, and

inexpensive determination of every action").15

                                   3.

     Therefore, we overrule the appellate forfeiture rule applied

by Nettles and its progeny, and hold that a party's failure to file

written objections to the proposed findings, conclusions, and

recommendation in a magistrate judge's report and recommendation

within 10 days after being served with a copy shall bar that party,



15
     We address only a party's failure to object to a magistrate
judge's report and recommendation after that party has been served
with notice of the consequences of such a failure.       We do not
consider other hypothetical situations, if any, for which the plain
error standard might not suffice. See Olano, 507 U.S. at ___, 113
S. Ct. at 1777 (court did "not consider the special case where the
error was unclear at the time of trial but becomes clear on appeal
because the applicable law has been clarified"); id. at 1778 (court
did not decide "whether the phrase `affecting substantial rights'
is always synonymous with `prejudicial'"); id. (noting that
"[t]here may be a special category of forfeited errors that can be
corrected regardless of their effect on the outcome"). We note,
however, the existence of other avenues of relief. See FED. R. CIV.
P. 60(b) (relief from judgment); Park Motor Mart, Inc. v. Ford
Motor Co., 616 F.2d at 605 ("[t]he remedy, if any, of a
dissatisfied party who failed to object [to a magistrate judge's
report and recommendation] should be by way of a motion for
reconsideration disclosing the grounds"); see also Harper v.
Virginia Dep't of Taxation, 509 U.S. 86 (1993) (addressing
situations in which the law changes during the pendency of a case).

                                 - 36 -
except upon grounds of plain error, from attacking on appeal the

unobjected-to    proposed   factual    findings   and   legal   conclusions

accepted16 by the district court, provided that the party has been

served with notice that such consequences will result from a

failure to object.17

     Accordingly, pursuant to our supervisory powers, we direct the

judicial officers in our circuit to revise the warning statements

which   have    been   included   in   magistrate   judges'     report   and

recommendations since Nettles to reflect these changes in our rule.

But, our prior limited appellate forfeiture rule, as formulated in

Nettles, applies to parties who have not received the new warning

required by the rule we now announce.

     We note that it is often the case, especially in pro se cases,

that, even though objections are not filed to all of the magistrate

judge's proposed findings and conclusions, the district judge

engages in de novo review of all of the proposals, because he is

not certain which ones are challenged, or on what basis.                 For

issues, fact or law, so reviewed de novo, we ordinarily will not


16
     Our former rule used the phrase "accepted or adopted"; the
phrase "or adopted" is redundant.    The word "adopted" does not
appear in 28 U.S.C. § 636, FED. R. CIV. P. 72, or the Rules
Governing Habeas Corpus Cases Under Section 2254 or Section 2255.
We have deleted it from our rule, because we see no difference
between a district court "accepting" or "adopting" a magistrate
judge's proposed findings of fact and conclusions of law.

17
     Nothing in this opinion restricts the district court's
authority to reject a magistrate judge's report and recommendation.

                                  - 37 -
impose our new rule.   Restated, we ordinarily will not hold that a

point reviewed de novo by the district judge was not objected to

before it was so reviewed by that judge.

     On the other hand, this is not to indicate that the district

court may not properly dispose of the matter in the alternative, by

stating that the objections do not address a particular proposed

finding or conclusion, but that even if they did, that finding or

conclusion is proper (or, similarly, there are no objections, but

in any event, the proposed findings and conclusions are entirely

correct), in which event, we would be free to affirm on the basis

of a lack of proper objection, unless, of course, we found plain

error.

                                    B.

     Because Douglass was not warned that failure to object to the

legal    conclusions   in   the    magistrate   judge's   report   and

recommendation would restrict appellate review of them to plain

error, he falls within an exception to our new appellate forfeiture

rule for accepted unobjected-to proposed findings and conclusions.

As discussed supra, a summary judgment is premised on legal issues;

there are no findings of fact.       Accordingly, consistent with our

regular standard of review for a summary judgment, e.g., Forsyth v.

Barr, 19 F.3d 1527, 1533 (5th Cir.), cert. denied, ___ U.S. ___,




                                  - 38 -
115 S. Ct. 195 (1994), we review the summary judgment in issue de

novo.

     Summary   judgment   "shall    be   rendered    forthwith   if   the

pleadings, depositions, answers to interrogatories, and admissions

on file, together with the affidavits, if any, show that there is

no genuine issue as to any material fact and that the moving party

is entitled to a judgment as a matter of law".           FED. R. CIV. P.

56(c). If the movant satisfies its initial burden of demonstrating

the absence of a material fact issue, "the non-movant must identify

specific evidence in the summary judgment record demonstrating that

there is a material fact issue concerning the essential elements of

its case for which it will bear the burden of proof at trial".

Forsyth, 19 F.3d at 1533 (citations omitted).

     As discussed in note 11, supra, there is no material fact

issue unless "the evidence is such that a reasonable jury could

return a verdict for the nonmoving party".          Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986).          In short, conclusory

allegations,   speculation,   and   unsubstantiated     assertions    are

inadequate to satisfy the nonmovant's burden.       Forsyth, 19 F.3d at

1533.

     Applying de novo review, the panel concluded that summary

judgment was proper.   In sum, as developed in the panel opinion, 65
F.3d at 459, the summary judgment record shows that USAA more than

satisfied its initial summary judgment burden of pointing out the


                               - 39 -
absence of material fact issues regarding the reason for Douglass'

removal from his programmer position.              USAA filed affidavits and

personnel records documenting Douglass' poor work performance and

his need for improvement. In response, Douglass offered nothing to

rebut this evidence, and offered only his personal perceptions and

speculation that USAA's decision to remove him from the position

was based on his age.

      It is more than well-settled that an employee's subjective

belief that he suffered an adverse employment action as a result of

discrimination, without more, is not enough to survive a summary

judgment motion, in the face of proof showing an adequate non-

discriminatory reason.         See, e.g., Ray v. Tandem Computers, Inc.,

63 F.3d 429,   434   (5th    Cir.    1995)    ("bald    assertions   of   age

discrimination are inadequate to permit a finding that proscribed

discrimination       motivated          [defendant's]        actions     against

[plaintiff]"); Grizzle v. Travelers Health Network, Inc., 14 F.3d
261, 268 (5th Cir. 1994) (employee's "self-serving generalized

testimony    stating     her    subjective       belief    that   discrimination

occurred ... is simply insufficient to support a jury verdict in

plaintiff's favor"); Little v. Republic Refining Co., Ltd., 924
F.2d 93, 96 (5th Cir. 1991) ("[a]n age discrimination plaintiff's

own good faith belief that his age motivated his employer's action

is of little value"); Hornsby v. Conoco, Inc., 777 F.2d 243, 246

(5th Cir. 1985) ("[w]e cannot allow subjective belief to be the


                                    - 40 -
basis for judicial relief when an adequate nondiscriminatory reason

for the discharge has been presented"); Elliott v. Group Medical &

Surgical Serv., 714 F.2d 556, 566 (5th Cir. 1983) ("generalized

testimony by an employee regarding his subjective belief that his

discharge was the result of age discrimination is insufficient to

make an issue for the jury in the face of proof showing an

adequate,   nondiscriminatory    reason   for   his   discharge"),   cert.

denied, 467 U.S. 1215 (1984).

                                  III.

     To assist in ensuring prompt compliance, we state again, under

our supervisory powers, our new appellate forfeiture rule for

accepted unobjected-to proposed findings and conclusions, as well

as the requirement that our new rule be included in a magistrate

judge's report and recommendation:

                 1.   A party's failure to file written
            objections    to     the    proposed    findings,
            conclusions,     and     recommendation    in   a
            magistrate judge's report and recommendation
            within 10 days after being served with a copy
            shall bar that party, except upon grounds of
            plain error, from attacking on appeal the
            unobjected-to proposed factual findings and
            legal conclusions accepted by the district
            court, provided that the party has been served
            with notice that such consequences will result
            from a failure to object.

                  2. The judicial officers in our circuit
            are to revise the appellate forfeiture warning
            in     magistrate    judges'     report    and
            recommendations so that it states this new
            rule.

     For the foregoing reasons, the summary judgment is AFFIRMED,

                                 - 41 -
and the supervisory powers directives are ISSUED.




                             - 42 -